Citation Nr: 0709822	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  98-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Evaluation of a herniated disc at the L4-L5 level, with 
spinal stenosis, currently evaluated as 40 percent disabling. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.

(The issue of entitlement to an increased monthly 
apportionment of the veteran's Department of Veterans Affairs 
disability benefits in excess of $75 on behalf of the child 
of the veteran in the appellant's custody.)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
October 1983.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a July 1999 
determination, the Board granted a 40 percent evaluation for 
the herniated disc at L4-L5 level with spinal stenosis.  The 
claim of an effective date for the award of service 
connection for a herniated disc at L4-L5 with spinal stenosis 
was found to be May 30, 1996.  An effective date prior to 
February 14, 1997 for the award of a 10 percent evaluation 
for hemorrhoids was denied.  

The veteran appealed the Board's determination to the United 
States (U. S.) Court of Appeals for Veterans Claims.  In a 
joint motion to the Court, the parties requested that the 
Court to vacate the Board's decision solely to the extent 
that the Board had denied the veteran entitlement to a rating 
in excess of 40 percent for his service-connected herniated 
disc.  The parties requested the Board to dismiss the appeal 
with respect to the remaining issues.  Accordingly, the 
claims of entitlement to an effective date prior to February 
14, 1997, for the award of service connection for a herniated 
disc and entitlement to an effective date prior to February 
14, 1997, for a 10 percent evaluation for hemorrhoids is 
final and not before either the Board or the RO at this time.  
The Court granted the joint motion, vacating and remanding 
the claim of entitlement to an increased evaluation in excess 
of 40 percent for a herniated disc.  

Since July 1999, the veteran has raised additional claims.  
As discussed between the undersigned and the veteran's 
attorney at a hearing held before the Board in April 2001, 
the issues on appeal include entitlement to an extra-
schedular evaluation for a lumbar spine disability, 
entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU) due to service-connected 
disabilities, and entitlement to service connection for 
headaches, claimed as secondary to a back disability.  No 
other issue is before the Board at this time.  

The Board issued another decision in October 2001 that denied 
the claims on appeal, which was subsequently appealed to the 
Court.  The Court vacated the Board's decision and ordered 
that the veteran be provided with the appropriate duty to 
assist notification.  The Board in turn remanded this case to 
the Agency of Original Jurisdiction (AOJ) in May 2004 so that 
such action could be accomplished.  In January 2006, the 
Board remanded the case to the RO for further evidentiary 
development with respect to the issues of a higher evaluation 
for a herniated disc and entitlement to a TDIU.  

In a rating action, dated in January 2006, the RO granted 
service connection for chronic headaches and assigned a 0 
percent rating, effective January 29, 1999.  A notice of 
disagreement (NOD) with that determination was received in 
June 2006.  Thereafter, the RO issued a statement of the case 
(SOC) in June 2006; however, the veteran has not yet 
submitted a substantive appeal concerning his claim for a 
higher evaluation for chronic headaches.  Consequently, that 
issue is not in appellate status and will not be addressed by 
the Board at this time.  38 C.F.R. § 20.200 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  



REMAND

After a review of the veteran's claims folder, the Board 
finds that further development of the case is necessary.  The 
case was before the Board in January 2006, at which time it 
was remanded to the RO for further development.  
Significantly, the RO was asked to contact Dr. U.K.S. 
(apparently the veteran's primary care physician) at the VAMC 
in Memphis Tennessee and request him to review his letter 
dated in July 2005.  Please provide the physician with a copy 
of this letter.  Ask the physician to document on what bases 
the veteran required bedrest.  Inquire whether this bedrest 
was an official part of the veteran's treatment plan for his 
service- connected low back disability.  Finally, request 
that this physician reconcile, if possible, the severe 
symptomatology reported by the veteran compared with the less 
severe findings on prior examinations and radiologic studies.  
Any report or response received should be associated with the 
claims file.  

In its remand, the Board requested that the veteran be 
afforded a VA examination conducted by an orthopedist or a 
neurologist in order to determine the current severity of his 
herniated disc.  The examiner was asked to identify any 
orthopedic and neurological findings related to the service-
connected disability and fully describe the extent and 
severity of those symptoms.  The examiner was also asked to 
identify whether there are persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief? Are there recurring 
attacks, with intermittent relief?  The examiner was also 
asked to document the number of weeks, if any, during the 
past 12 months, that the veteran has had "incapacitating 
episodes," defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

In compliance with the Board's remand, the veteran was 
afforded a VA examination in February 2006.  Subsequently, in 
April 2006, a VA examiner reported findings from an EMG of 
the veteran's upper and lower extremities.  However, the 
examiner failed to address the presence or absence of all of 
the diagnostic criteria necessary to fully and fairly 
evaluate the veteran's claim as requested in the 
aforementioned remand.  

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, not all of the development requested 
by the Board in its January 2006 remand was completed.  VA 
regulations provide that where "diagnosis is not supported by 
the findings on the examination report, or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2006).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996).  

The Board further notes that, in August 2006, additional 
evidence was received pertaining to the veteran's claim.  The 
new evidence included a medical statement from Dr. U.K.S., 
dated in September 2005, pertaining to the affect of the 
veteran's back disorder on his employability.  The AOJ has 
not reviewed this evidence and there is no indication in the 
record that the veteran waived initial consideration of 
evidence by the AOJ.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the AOJ for review and preparation of an SSOC 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2006); Disabled 
Veterans of America v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  As the AOJ did not review this 
evidence, an SSOC must be issued.  

The Board notes that additional medical records were received 
at the Board in January 2007.  The new evidence consists of 
the result of an MRI of the veteran's lumbar spine.  The 
veteran did not waive initial consideration of the evidence 
by the AOJ.  Although the evidence was received well beyond 
the 90 days provided for in 38 C.F.R. § 20.1304, as the 
veteran's case is being remanded for additional development, 
the RO should also review this additional evidence in their 
adjudication of the claim.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304 (2006).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board 
must, regrettably, once again REMAND this case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions: 

1.  The veteran should be afforded a VA 
compensation examination conducted by a 
neurologist or an orthopedist.  This 
examiner is to determine the severity of 
the service-connected low back disability 
and to reconcile conflicting evidence 
reported in the claims file.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All necessary 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should identify all residuals 
attributable to the veteran's lumbar 
spine degenerative disc disease and 
degenerative joint disease.  The examiner 
should identify any orthopedic and 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  The examiner is asked to 
answer the following questions:

(a) Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief? Are there recurring 
attacks, with intermittent relief?

(b) The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.  The RO must obtain an appropriate 
medical opinion as to the effects of the 
veteran's service-connected disabilities 
on his ability to obtain and maintain 
gainful employment.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims for a 
higher evaluation for a herniated disc at 
the L4-L5 level with spinal stenosis and 
TDIU on the basis of all evidence of 
record and all applicable laws and 
regulations.  If this determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted, to include 
the September 2005 medical statement from 
Dr. U.K.S., and any additional applicable 
laws and regulations.  The SSOC must 
provide reasons and bases for the 
decisions reached.  Thereafter, the 
veteran and his attorney should be given 
the opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law. No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


